Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Detailed Action
	This action is in response to the papers filed December 10, 2020. 

Amendments
           Applicant's response and amendments, filed December 10, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-73 and 75-86, amended Claim 74, and added new claims, Claims 87-98.  
	Claims 74 and 87-98 are pending. 

Priority
This application is a 371 of PCT/US2016/61207 filed on November 9, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/253,096 filed on November 9, 2015, 62/253,093 filed on November 9, 2015, 62/253,072 filed November 9, 2015, 62/253,021 filed on November 9, 2015, and 62/327,877 filed on April 26, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	Claims 74 and 87 are objected to because of the following informalities: there is subject/verb disagreement, per “a modified immune cells” (Claim 74, line 4), and per “cells is” (Claim 87, line 1). 
	See, for example, Claim 74, line 4, “the modified immune cells”.
	See, for example, Claim 94, “cells are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejections of Claim(s) 27, 31-34, and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s cancellation of the claims. 

3.	Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “an anti-fugetactic agent selected from the group consisting of AMD3100, KRH-1636, T-20, T-22, T-140, TE-14011, T-14012, or [emphasis added] TN14003, and [emphasis added] an antibody that interferes with the dimerization of CXCR487”, which appears to be a Markush-type limitation. 
A Markush claim is commonly formatted as: ‘‘selected from the group consisting of A, B, and C.’’ The use of both conjunctions “or” and “and” render the claim indefinite because the scope of which positively recited embodiment(s) are within the Markush group(s) cannot be ascertained.
The conjunction “or” should be removed. 
Appropriate correction is required.

Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “wherein a modified immune cells comprise T cells”, which renders the claim indefinite because it is unclear whether or not the positively recited T cells are also to be modified to comprise no CXCR4 receptors on an outer cell surface. The positively recited modified immune cells that have no CXCR4 receptors on an outer cell surface are not required to be T cells.
Appropriate correction is required.

5. 	Claim(s) 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 recites wherein the immune cells is further modified to overexpress CXCR7 receptors on a cell surface of the modified immune cell.
The claim is considered indefinite because the scope of the claim to achieve the functional property of “further modified to overexpress CXCR7 receptors on a cell surface” cannot be determined. The limitation “further modified to overexpress CXCR7 receptors on a cell surface” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

The specification discloses the use of an expression vector encoding a heterologous polynucleotide encoding CXCR7 operably linked to a promoter [0101]. The specification discloses an adenoviral construct comprising a heterologous polynucleotide encoding CXCR7 
The specification discloses immune cells overexpressing CXCR7 receptors [0009], e.g. whereby the gene or gene transcript is edited such that the CXCR7 receptor is over-expressed on the outer surface [0013]. However, the specification fails to disclose how the endogenous CXCR7 gene is to be edited so as to necessarily, sufficiently, and predictably yield at least 10% more CXCR7 proteins on the surface of the modified host cell. The specification also fails to disclose how the endogenous CXCR7 gene transcript, which is an RNA molecule, is itself to be edited so as to necessarily, sufficiently, and predictably yield at least 10% more CXCR7 proteins on the surface of the modified host cell. There is no actual disclosure reducing such hypothetical action-taking steps into practice, and the prior art fails to teach such action-taking steps. 
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”).
The specification fails to clearly link a structure or method step to the claimed functional property, and thus the scope of the subject matter covered by the claim is unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014; of record) is considered relevant prior art for having disclosed an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell,  Berahovich et al (J. Immunol. 185: 5130-5139, 2010; of record) is considered relevant prior art for having taught host cells modified with an expression vector encoding CXCR7 (pg 5135, col. 2). However, instant claim is not limited to an expression vector encoding CXCR7 such that said CXCR7 transgene is expressed in the genetically modified immune cell.
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. The boundaries imposed by a functional limitation must be clearly defined. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because although they recite and encompass modified immune cells having at least 10% or more of the amount of CXCR7 receptor on the outer cell surface, they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.
	Appropriate correction is required.

6. 	Claim(s) 87 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 87 recites wherein the immune cells is further modified to overexpress CXCR7 receptors on a cell surface of the modified immune cell.

Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014; of record) is considered relevant prior art for having disclosed an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell, e.g. recombinant CXCR7 [0491]; however, Brogdon et al do not disclose the resulting amount CXCR7 thus-present on the surface of the modified immune cell. Similarly, Berahovich et al (J. Immunol. 185: 5130-5139, 2010; of record) is considered relevant prior art for having taught host cells modified with an expression vector encoding CXCR7 (pg 5135, col. 2); however, Berahovich et al do not teach the % amount of CXCR7 receptors expressed on the outer cell surface. However, instant claim is not limited to an expression vector encoding CXCR7 such that said CXCR7 transgene is expressed in the genetically modified immune cell.
The specification discloses the use of an expression vector encoding a heterologous polynucleotide encoding CXCR7 operably linked to a promoter [0101]. The specification discloses an adenoviral construct comprising a heterologous polynucleotide encoding CXCR7 (Example 3, [0191]), which would be consistent with what was known in the prior art of transgene expression vectors.
However, the specification also discloses immune cells overexpressing CXCR7 receptors [0009], e.g. whereby the gene or gene transcript is edited such that the CXCR7 receptor is over-expressed on the outer surface [0013]. The specification fails to disclose how the endogenous CXCR7 gene is to be edited so as to necessarily, sufficiently, and predictably yield at least 10% more CXCR7 proteins on the surface of the modified host cell. The specification also fails to disclose how the endogenous CXCR7 gene transcript, which is an RNA molecule, is itself to be edited so as to necessarily, sufficiently, and predictably yield at least 10% more CXCR7 proteins on the surface of the modified host cell. There is no actual disclosure reducing such hypothetical action-taking steps into practice, and the prior art fails to teach such action-taking steps. The art does not teach prior modifications of the endogenous CXCR7 gene, nor corresponding RNA transcript, in order to increase the amount of CXCR7 expressed on the cell surface. Thus, in light 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of hypothetical modifications to the immune cells so as to necessarily, sufficiently, and predictably arrive at modified immune cells having at least 10% of the amount of CXCR7 receptor on the outer cell surface increased, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
7. 	The prior rejection of Claim(s) 1 under 35 U.S.C. 102(a)(2) as being anticipated by Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014) is withdrawn in light of Applicant’s cancellation of the claim.

8. 	The prior rejection of Claim(s) 1 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011) is withdrawn in light of Applicant’s cancellation of the claims.

9. 	The prior rejection of Claim(s) 27 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005), as evidenced by Zennou et al (Nature Biotechnol. 19: 446-450, 2001), Levoye et al (Blood 113(24): 6085-6093, 2009; co-authors to Balabanian et al), and Addgene (https://www.addgene.org/vector-database/2092/; last visited July 17, 2020) is withdrawn in light of Applicant’s cancellation of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	The prior rejection of Claims 1-2, 8-9, 25, and 74 under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014) is withdrawn in light of Applicant’s cancellation of the claims, and amendment to Claim 74.

11. 	The prior rejection of Claims 1-2, 8-9, 25, and 74 under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015; of record) in view of Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014) is withdrawn for reasons discussed above.

12. 	The prior rejection of Claim 78 under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015; of record) in view of Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014), as applied to Claims 1-2, 8-9, 25, and 74 above, and in further view of Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS) is withdrawn for reasons discussed above.

13. 	The prior rejection of Claims 27, 31-34, and 47 under AIA  35 U.S.C. 103 as being unpatentable over Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005) in view of Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014; of record) is withdrawn in light of Applicant’s cancellation of the claims.

14. 	The prior rejection of Claims 48, 53-56, and 72 under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014) in view of Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005) and Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014) is withdrawn for reasons discussed above.

15. 	Claims 74, 88-93, and 96-98 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 
Determining the scope and contents of the prior art.
With respect to Claim 74, Fearon is considered relevant prior art for having disclosed a method for treating a patient having a tumor which expresses CXCL12, e.g. ovarian cancer [0006], the method comprising the step of administering to said patient an anti-fugetactic agent, e.g. AMD3100 [0017]. Fearon disclosed one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling [0032], using an anti-fugetactic agent such as AMD3100 [0017].
Fearon disclosed the method may further comprise the step of administering an effective amount of modified immune cells, e.g. T lymphocytes designed to recognize tumor cells [0025], whereby adoptive T cell therapy using CAR (chimeric antigen receptor) T cells targeted to tumors would be greatly improved if used in combination with a CXCR4 signaling inhibitor, as the CAR T cells must migrate into a tumor in order to mediate their killing activity [0158].
Fearon disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 
Fearon disclosed that administration of the anti-fugetactic agent increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
Fearon disclosed the use of a CXCR4 antagonist, to wit, AMD3100, to inhibit T cell exclusion in a tumor, thereby increasing the proximity or the frequency of T-cells among the cancer cells contained in a tumor [0009, 17, 32], as inhibiting CXCR4 promotes T cell infiltration to cause cancer regression [0221], and demonstrated the step of administering a CXCR4 antagonist (syn. anti-fugetactic agent), to wit, AMD3100 to a subject (Examples 1-2, [0176, 211]). 

Righi et al is considered relevant prior art for having taught the administration of a CXCR4 antagonist, to wit, AMD3100, whereby AMD3100 is found to selectively increase tumor-specific T-cell responses, e.g. granzyme B production being significantly higher (pg 5528, 

Fearon do not disclose the expanded modified T cells [0158] administered to a subject having a tumor have no or substantially no CXCR4 receptors on an outer cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 74, Steger et al is considered relevant prior art for having taught that tumor infiltrating lymphocytes cultured in a medium comprising GM-CSF and IL-2 proliferated significantly better and faster (66% greater), resulting in a higher yield (24% greater) at the time of maximal expansion, as compared to GM-CSF alone or IL-2 alone, and whereby said TILs demonstrated significantly enhanced tumor cell lysis (138% greater), as compared to control TILs stimulated with IL-2 alone. The synergistic activation induces a highly effective cytotoxic cell population, useful in adoptive immunotherapy (Abstract). 
Steger et al do not teach that the TILs have no or substantially no CXCR4 on their cell surfaces; however, the specification discloses that downregulation of CXCR4 on the surface of the cell may be achieved via exposure to CXCR4 inhibitors such as GM-CSF [0095]. Thus, absent objective evidence to the contrary, the TILs of Steger et al have no or substantially no CXCR4 on their cell surfaces, as such is but a natural cell biological property that naturally flows from being cultured with GM-CSF. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fearon to treat a patient having a tumor comprising a step of administering modified immune cells in combination with a 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen ([0158], tumor-specific CAR T cells, as is well known in the prior art; [0153]).
With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments 
Applicant argues that the Examiner has exercised improper hindsight reasoning. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The concept of using an anti-fugetactic agent, e.g. AMD3100, in combination with T cell immunotherapy, e.g. CAR-T cells, for the treatment of cancer in vivo was known (Fearon). The concept that GM-CSF in combination with IL-2 enhances ex vivo expansion and functionality of tumor-infiltrating lymphocytes was known (Steger et al). Thus, as discussed in the above rejection, the state of the prior art, and scientific knowledge of those of ordinary skill in the art, establish a sound scientific and legal rationale leading to a conclusion of obviousness of the instantly claimed invention.
Applicant is respectfully reminded that the fact that applicant has recognized another advantage (GM-CSF downregulates CXCR4 expression) which would flow naturally from following the suggestion of the prior art (Steger et al using GM-CSF to promote ex vivo expansion of, and tumor killing activity of, TILs) cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that the teachings of Duchateau, Fearon, and Righi do not provide a reason or rationale to one skilled in the art to include therapy involving modified immune cells with an anti-fugetactic agent, let alone to arrive at the other claimed elements
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

16. 	Claims 74, 88-93, and 96-98 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS) and Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010). 
Determining the scope and contents of the prior art.
With respect to Claim 74, Fearon is considered relevant prior art for having disclosed a method for treating a patient having a tumor which expresses CXCL12, e.g. ovarian cancer [0006], the method comprising the step of administering to said patient an anti-fugetactic agent, e.g. AMD3100 [0017]. Fearon disclosed one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling [0032], using an anti-fugetactic agent such as AMD3100 [0017].
Fearon disclosed the method may further comprise the step of administering an effective amount of modified immune cells, e.g. T lymphocytes designed to recognize tumor cells [0025], whereby adoptive T cell therapy using CAR (chimeric antigen receptor) T cells targeted to tumors would be greatly improved if used in combination with a CXCR4 signaling inhibitor, as the CAR T cells must migrate into a tumor in order to mediate their killing activity [0158].
Fearon disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 

Fearon disclosed the use of a CXCR4 antagonist, to wit, AMD3100, to inhibit T cell exclusion in a tumor, thereby increasing the proximity or the frequency of T-cells among the cancer cells contained in a tumor [0009, 17, 32], as inhibiting CXCR4 promotes T cell infiltration to cause cancer regression [0221], and demonstrated the step of administering a CXCR4 antagonist (syn. anti-fugetactic agent), to wit, AMD3100 to a subject (Examples 1-2, [0176, 211]). 

Righi et al is considered relevant prior art for having taught the administration of a CXCR4 antagonist, to wit, AMD3100, whereby AMD3100 is found to selectively increase tumor-specific T-cell responses, e.g. granzyme B production being significantly higher (pg 5528, col. 1), and improved anti-tumor effector CTL response (pg 5532, col. 1), increased tumor cells apoptosis and reduction in tumor growth (pg 5523, col. 1), thereby prolonging the survival of the subject (Title). Righi et al taught that the use of AMD3100 suppressed the trafficking and migration of Treg cells into the tumors, but not the effector T cells (pg 5528, col. 1, selectively increases tumor-specific T cell responses, impairs Treg migration in vivo), whereby Treg cells suppress, impair or reduce the CTL activity of the tumor-specific effector T cells (pg 5528, col. 2; pg 5531, col. 2). Righi et al demonstrated that depletion of Tregs from TILs reversed an apparent immunosuppressive effect on tumor antigen–specific Granzyme B production in vitro, supporting the concept that exclusion of Tregs from the intratumoral milieu (via the use of a CXCR4 antagonist such as AMD3100) may augment local antitumor immunity (pg 5532, col. 1).

Fearon do not disclose the expanded modified T cells [0158] administered to a subject having a tumor have no or substantially no CXCR4 receptors on an outer cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 74, Kim et al is considered relevant prior art for having taught that the CXCR4 antagonist AMD3100 naturally causes the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell (Figure 1, legend, “AMD3100…induce the internalization of surface CXCR4”). 

Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193]. Thus, absent objective evidence to the contrary, the TILs of Fearon cultured in the presence of AMD3100 have no or substantially no CXCR4 on their cell surfaces, as such is but a natural cell biological property that naturally flows from being cultured with AMD3100. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology and cancer biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (i.e., to treat CXCL12-expressing cancers in a patient). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fearon to treat a patient having a tumor comprising (first element) a step of administering modified immune cells in combination with a step of administering an anti-fugetactic agent, e.g. AMD3100, to further comprise and/or be combined with (second element) the step of exposing said modified immune cells in a culture medium comprising AMD3100 prior to administration, with a reasonable expectation of success, the artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells in a subject is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling, using an anti-fugetactic agent such as AMD3100 (Fearon, [0017, 32]); 

iii) Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193]; and
iv) those of ordinary skill in the art would have recognized that prior AMD3100 treatment the T/CAR-T cells with AMD3100 (per Fearon, [0193]) and in vivo administration of AMD3100 in combination with the T/CAR-T cells (Fearon) would necessarily and essentially achieve nearly continuous no or substantially no CXCR4 expression on the surface of the T/CAR-T cells, as said cells would be essentially continuously exposed to the CXCR4 inhibitor, and the CXCR4 receptor is naturally downregulated and internalized upon binding to said [AMD3100] CXCR4 inhibitor.
Fearon disclosed that in vitro treatment the T/CAR-T cells with AMD3100 causes the T cells to migrate and infiltrate tumor tissue [0193], thus essentially priming the cells to have a desired property of tumor infiltration in vivo, and that administration of the anti-fugetactic agent [AMD3100] in vivo increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
All the claimed elements (first element, second element) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to 
With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

17. 	Claims 87-91 and 94-98 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Steger et al (British J. Cancer 72: 101-107, 1995), and Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010), as applied to Claims 74, 88-93, and 96-98 above, and in further view of Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record); Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014; of record), and Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record).
Determining the scope and contents of the prior art.
Neither Fearon, Steger et al, nor Kim et al teach/disclose wherein the modified immune cells is further modified to overexpress CXCR7 receptors on a cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 87, Balabanian 
Similarly, Brogdon et al is considered relevant prior art for having disclosed an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell, whereby the ex vivo modified immune cells further comprise a tumor cell homing receptor on the cell surface, wherein the tumor cell homing receptor is a chimeric antigen receptor ("CAR") [0491].
Ma et al is considered relevant prior art for having taught that immune cells expressing CXCR7, to wit, monocytes and macrophages are stimulated by SDF-1 (syn. CXCL12) to migrate (pg 100, col. 2, 2.7, cell migration assays; pg 103, col. 1, 3.5, the role of CXCR7 in macrophage migration), whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (pg 103, col. 2).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition for that purpose - i.e., to improve adoptive immune cell therapy directed against tumor cells). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the T/CAR-T cells of Fearon to further comprise a CXCR7 transgene to overexpress CXCR7, as disclosed by Brogdon et al, with a reasonable expectation of success because Brogdon et al disclosed that CAR-T cells may be further modified to express CXCR7, the artisan being motivated to combine the with a transgene to express a tumor antigen-specific chimeric antigen receptor in a T cell because Brogdon et al disclosed such a combination of an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell, whereby the ex vivo modified immune cells further comprise a tumor cell homing receptor on the cell surface, wherein the tumor cell homing receptor is a chimeric antigen receptor ("CAR") [0491]. Furthermore, Balabanian et al taught that CXCL12 promotes cell migration through RDC1 (syn. CXCR7), as demonstrated using the genetically modified T cells expressing heterologous CXCR7 (pg 35765, col. 1), and thus the ordinary artisan would reasonably expect a T cell having little or no CXCR4 on the surface, and being genetically modified to express both CXCR7 and a 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen ([0158], tumor-specific CAR T cells, as is well known in the prior art; [0153]).
Balabanian et al taught wherein the immune cell genetically modified to overexpress CXCR7 is a T cell (Figure 2B, “A0.01 T-cells”).
Brogdon et al disclosed wherein the modified immune cell is a T cell, or a natural killer ("NK") cell engineered to express a chimeric antigen receptor [0003, 63], wherein the CAR targets a tumor-associated antigen [0251, 291, 442].
With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
Ma et al taught the anti-fugetactic agent is AMD3100 (e.g. pg103, col. 2). 
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claims 94-95, Brogdon et al disclosed wherein the CAR-T cells are administered intratumorally [0960, 968] or intravenously [1058, 1086]. 
With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
Brogdon et al disclosed the tumor to be treated is a breast cancer, ovarian cancer, cervical cancer, liver cancer, brain cancer, skin cancer, sarcoma, or adenocarcinoma [0248, 304].
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
Brogdon et al disclosed the CAR-T immunotherapy may be combined with at least one additional anti-cancer agent, e.g. chemotherapy, radiation therapy, or cytokines (immunotherapeutic agent) [0732].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
18. 	The prior provisional rejection of Claims 1-2, 6, 8-9, 25, 27, 31-34, 47-48, 53-56, 72, 74, and 78 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 11, 15-17, 21-22, 35, 39, and 43 of copending Application No. 16/332,981 (U.S. 2019/0269729) in view of Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015; of record) and Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014) is withdrawn in light of Applicant’s argument that the instant application has an effective filing date (November 9, 2015) that is earlier than the effective filing date of 16/332,981 (September 16, 2016), which the Examiner finds persuasive. 
	 
Citation of Relevant Prior Art
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015) discloses modifying the immune cells to inactivate CXCR4 and/or CXCR7 [0093], and thus is considered to teach away from the instantly claimed invention recited in Claim 48. 

Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014) discloses modifying the immune cells to express CXCR4 and/or CXCR7 [0491], and thus is considered to teach away from the instantly claimed invention recited in Claim 48. 

Brainard et al (J. Virol. 78(10): 5184-5193, 2004; Applicant’s own prior art not cited in an IDS; of record) is considered relevant prior art for having taught that cell-mediated immunity depends in part on appropriate migration and localization of cytotoxic T lymphocytes (CTL), a process regulated by chemokines (Abstract). Brainard et al taught the ability to inhibit the fugetactic activity of a protein by treating the CTLs with a CXCR4 antagonist (syn. anti-fugetactic agent), such as an antibody (Abstract). Brainard et al taught that selective manipulation of fugetactic signals may allow the augmentation of the host immune response, thereby providing a novel immunotherapeutic strategy and potentially enhancing vaccine efficacy (pg 5191, col. 1). 

Kalatskaya et al (Mol. Pharmacol. 75(5): 1240-1247, 2009) is considered relevant prior art for having taught that CXCL12 and AMD3100 both bind to CXCR7 (pg 1243, Figure 2b). Kalatskaya et al taught that whereas AMD3100 antagonizes the functional CXCR4 response to CXCL12, it increases CXCL12 binding to CXCR7, whereby said observation is consistent with the conclusion that AMD3100 is a CXCR7 ligand that potentiates CXCL12 binding to CXCR7, thereby qualifying as a positive allosteric modulator of CXCL12 binding to the receptor (pg 1243, col.’s 1-2). Whereas AMD3100 blocked (syn. antagonized) the ability of CXCL12 to induce beta-arrestin recruitment to CXCR4, it induced beta-arrestin recruitment to CXCR7, thus behaving as a CXCR7 agonist (pg 1244, col. 1; pg 1245, col. 1, “AMD3100 is an allosteric agonist at CXCR7”). 

Conclusion
20. 	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633